      Case 1:19-cv-03024-TWT Document 124 Filed 01/18/19 Page 1 of 21




                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                         AUGUSTA DIVISION

LANCER INSURANCE COMPANY,        *
                                 *
               Plaintiff,        *
                                 *
v.                               *
                                 *                CIVIL ACTION FILE NO.
JET EXECUTIVE LIMOUSINE SERVICE, *
INC.; PHILADELPHIA INDEMNITY     *                1:18-cv-00136-JRH-BKE
INSURANCE COMPANY; UNITED        *
STATES LIABILITY INSURANCE       *
COMPANY; COOPER-GLOBAL           *
CHAUFFEURED TRANSPORTATION, *
INC.; HENNESSY TRANSPORTATION, *
INC.; STEVEN HOPPENBROUWER;      *
KENT PLOWMAN; STEVEN TAYLOR; *
RICK TOMCHO; THOMAS MATTHESEN;*
SAHIL RAINA; ROBIN RAINA;        *
WESLEY HUDSON; STEPHEN FARRAR; *
GEORGANNA GULLIA; JOSEPH BEST; *
JESSICA BARNES; JOHN MASON;      *
KENNY STRICKLER; TIM SHEEHY;     *
SCOTT ARMSTRONG; BRIAN DILL;     *
ALAN COOLING; AND RAY SHREYAS, *
                                 *
               Defendants.       *

 DEFENDANTS ROBIN RAINA’S AND SAHIL RAINA’S ANSWER AND
                AFFIRMATIVE DEFENSES

      Defendants Robin Raina and Sahil Raina jointly through their undersigned

counsel submit their Answer and Affirmative Defenses as follows:


                                        1
       Case 1:19-cv-03024-TWT Document 124 Filed 01/18/19 Page 2 of 21




                           AFFIRMATIVE DEFENSES

                         FIRST AFFIRMATIVE DEFENSE

      Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

                       SECOND AFFIRMATIVE DEFENSE

      Venue is improper in this District under the doctrine of forum non conveniens

as argued in the joint consent motion to transfer venue to the Northern District of

Georgia already filed by co-defendants in this case and adopted by these

Defendants.

                         THIRD AFFIRMATIVE DEFENSE

      Defendants are presently without sufficient knowledge and information from

which to form a belief as to whether they may have additional unstated affirmative

defenses. Defendants therefore reserve the right to assert additional affirmative

defenses in the event discovery reveals facts, arguments, or legal theories which

render such defenses appropriate.

                        FOURTH AFFIRMATIVE DEFENSE

      To the extent Plaintiff did not timely deny coverage on expressly stated bases

in a denial letter issued to Defendants, if any, Plaintiff waived its bases for denying

coverage under Hoover v. Maxum Indemnity Company, 291 Ga. 402; 730 S.E.2d

413 (2012) and Georgia law.

                                           2
       Case 1:19-cv-03024-TWT Document 124 Filed 01/18/19 Page 3 of 21




                         FIFTH AFFIRMATIVE DEFENSE

      The relief Plaintiff seeks is barred by the affirmative defense of estoppel.

                         SIXTH AFFIRMATIVE DEFENSE

      The relief Plaintiff seeks is barred by the affirmative defense of laches.

                        SEVENTH AFFIRMATIVE DEFENSE

      The relief Plaintiff seeks is barred by the affirmative defense of waiver.

                        EIGHTH AFFIRMATIVE DEFENSE

      Plaintiff’s Complaint for declaratory judgment is barred by the doctrine of

unclean hands.

                         NINTH AFFIRMATIVE DEFENSE

      Plaintiff’s Complaint for declaratory judgment is barred by failure of

conditions precedent.

                         TENTH AFFIRMATIVE DEFENSE

      One or more of Plaintiff’s policies at issue in this action provides coverage

for these Defendants independent of Plaintiff’s duties and obligations to its other

named insureds.

                      ELEVENTH AFFIRMATIVE DEFENSE

      The policies of insurance which are the subject of Plaintiff’s Complaint

provide insurance coverage for the allegations made in Robin Raina v. Jet Executive

                                           3
       Case 1:19-cv-03024-TWT Document 124 Filed 01/18/19 Page 4 of 21



Limousine Service, Inc., Hennessy Transportation, Inc., Cooper-Global

Chauffeured Transportation, Inc., Steven F. Hoppenbrouwer, Cherry Bekaert,

LLP, Cherry Bekaert Wealth Management, LLC, Philadelphia Indemnity Insurance

Company, and Lancer Insurance Company, State Court of Dekalb County, Civil

Action File No.: 18A71468.

                        TWELFTH AFFIRMATIVE DEFENSE

      Upon information and belief, Defendants Hennessy Transportation, Inc. and

Cooper-Global Chauffeured Transportation, Inc. maintain that they are insured and

that the policies which are the subject of Plaintiff’s Complaint provide insurance

coverage for the incident at issue.

                    THIRTEENTH AFFIRMATIVE DEFENSE

      The insureds complied with all notice provisions of the subject policies.

                    FOURTEENTH AFFIRMATIVE DEFENSE

      The relief Plaintiff seeks from this Court is contrary to Georgia public policy.

                                      ANSWER

      Subject to the foregoing affirmative defenses, Defendants answer Plaintiff’s

Complaint as follows:




                                          4
       Case 1:19-cv-03024-TWT Document 124 Filed 01/18/19 Page 5 of 21




             PARTIES AND JURISDICTIONAL ALLEGATIONS

1.

      Admitted.

2.

      Admitted.

3.

      Admitted.

4.

      Admitted.

5.

      Admitted.

6.

      Admitted.

7.

      Defendants admit that Steven F. Hoppenbrouwer is an individual resident

citizen of the state of Georgia. Defendants are without sufficient knowledge or

information to form a belief about the remaining allegations in this paragraph of

Plaintiff’s Complaint.



                                          5
       Case 1:19-cv-03024-TWT Document 124 Filed 01/18/19 Page 6 of 21




8.

      Defendants are without sufficient knowledge or information to form a belief

about the truth of the allegations in this paragraph of Plaintiff’s Complaint, and they

therefore stand denied.

9.

      Defendants are without sufficient knowledge or information to form a belief

about the truth of the allegations in this paragraph of Plaintiff’s Complaint, and they

therefore stand denied.

10.

      Defendants are without sufficient knowledge or information to form a belief

about the truth of the allegations in this paragraph of Plaintiff’s Complaint, and they

therefore stand denied.

11.

      Defendants are without sufficient knowledge or information to form a belief

about the truth of the allegations in this paragraph of Plaintiff’s Complaint, and they

therefore stand denied.




                                           6
       Case 1:19-cv-03024-TWT Document 124 Filed 01/18/19 Page 7 of 21




12.

      Defendant Sahil Raina admits he is an individual resident citizen of the state

of Georgia but denies the remaining allegations of this paragraph of Plaintiff’s

Complaint.

13.

      Defendant Robin Raina admits he is an individual resident citizen of the state

of Georgia but denies the remaining allegations of this paragraph of Plaintiff’s

Complaint.

14.

      Defendants are without sufficient knowledge or information to form a belief

about the truth of the allegations in this paragraph of Plaintiff’s Complaint, and they

therefore stand denied.

15.

      Defendants are without sufficient knowledge or information to form a belief

about the truth of the allegations in this paragraph of Plaintiff’s Complaint, and they

therefore stand denied.




                                           7
       Case 1:19-cv-03024-TWT Document 124 Filed 01/18/19 Page 8 of 21




16.

      Defendants are without sufficient knowledge or information to form a belief

about the truth of the allegations in this paragraph of Plaintiff’s Complaint, and they

therefore stand denied.

17.

      Defendants are without sufficient knowledge or information to form a belief

about the truth of the allegations in this paragraph of Plaintiff’s Complaint, and they

therefore stand denied.

18.

      Defendants are without sufficient knowledge or information to form a belief

about the truth of the allegations in this paragraph of Plaintiff’s Complaint, and they

therefore stand denied.

19.

      Defendants are without sufficient knowledge or information to form a belief

about the truth of the allegations in this paragraph of Plaintiff’s Complaint, and they

therefore stand denied.




                                           8
       Case 1:19-cv-03024-TWT Document 124 Filed 01/18/19 Page 9 of 21




20.

      Defendants are without sufficient knowledge or information to form a belief

about the truth of the allegations in this paragraph of Plaintiff’s Complaint, and they

therefore stand denied.

21.

      Defendants are without sufficient knowledge or information to form a belief

about the truth of the allegations in this paragraph of Plaintiff’s Complaint, and they

therefore stand denied.

22.

      Defendants are without sufficient knowledge or information to form a belief

about the truth of the allegations in this paragraph of Plaintiff’s Complaint, and they

therefore stand denied.

23.

      Defendants are without sufficient knowledge or information to form a belief

about the truth of the allegations in this paragraph of Plaintiff’s Complaint, and they

therefore stand denied.




                                           9
      Case 1:19-cv-03024-TWT Document 124 Filed 01/18/19 Page 10 of 21




24.

      Defendants are without sufficient knowledge or information to form a belief

about the truth of the allegations in this paragraph of Plaintiff’s Complaint, and they

therefore stand denied.

25.

      Defendants are without sufficient knowledge or information to form a belief

about the truth of the allegations in this paragraph of Plaintiff’s Complaint, and they

therefore stand denied.

26.

      Admitted.

27.

      Defendants admit that one of the negligent acts giving rise to the underlying

claim triggering Plaintiff’s duties at issue occurred in this District, but Defendants

deny the remaining allegations in this paragraph of Plaintiff’s Complaint.

                            UNDERLYING ACCIDENT

28.

      Admitted.

29.

      Admitted.

                                           10
      Case 1:19-cv-03024-TWT Document 124 Filed 01/18/19 Page 11 of 21




30.

      Admitted.

31.

      Admitted.

32.

      Defendants are without sufficient knowledge or information to form a belief

about the truth of the allegations in this paragraph of Plaintiff’s Complaint, and they

therefore stand denied.

33.

      Admitted.

34.

      Admitted.

35.

      Admitted.

36.

      Admitted.

                            THE LANCER POLICIES

                Lancer Policies Issued to Defendant Cooper-Global



                                          11
      Case 1:19-cv-03024-TWT Document 124 Filed 01/18/19 Page 12 of 21




37.

      Admit.

38.

      Denied as stated. The complete policy speaks for itself.

39.

      The policy speaks for itself, but Defendants admit it contains this language

along with other pertinent terms and conditions. Defendants deny these are the only

policy provisions and endorsements pertinent to Plaintiff’s duty to provide coverage.

40.

      Admitted.

41.

      Denied as stated. The complete policy speaks for itself.

42.

      Denied as stated. The complete policy speaks for itself.

43.

      Denied as stated. The complete policy speaks for itself.

44.

      Denied as stated. The complete policy speaks for itself.



                                         12
      Case 1:19-cv-03024-TWT Document 124 Filed 01/18/19 Page 13 of 21




45.

      Denied as stated. The complete policy speaks for itself.

46.

      Admitted.

47.

      Admitted.

48.

      Denied as stated. The complete policy speaks for itself.

49.

      Denied as stated. The complete policy speaks for itself.

Lancer Policies Issued to Defendant Hennessy

50.

      Admitted.

51.

      Denied as stated. The complete policy speaks for itself.

52.

      Denied as stated. The complete policy speaks for itself.

53.

      Denied as stated. The complete policy speaks for itself.

                                         13
      Case 1:19-cv-03024-TWT Document 124 Filed 01/18/19 Page 14 of 21




54.

      Admitted.

55.

      Denied as stated. The complete policy speaks for itself.

56.

      Denied as stated. The complete policy speaks for itself.

57.

      Denied as stated. The complete policy speaks for itself.

58.

      Denied as stated. The complete policy speaks for itself.

              FIRST REQUEST FOR RELIEF – NO COVERAGE

59.

      Defendants incorporate by reference paragraphs 1-58 of their Answer and

their Affirmative Defenses as if fully set forth herein.

60.

      Denied.

61.

      Denied.



                                           14
      Case 1:19-cv-03024-TWT Document 124 Filed 01/18/19 Page 15 of 21




62.

      Denied.

63.

      Denied.

64.

      Denied. Defendants reserve the right to assert all known defenses to any such

new or amended coverage defenses later asserted by Plaintiff.

65.

      Denied.

         SECOND REQUEST FOR RELIEF – EXCESS COVERAGE

66.

      Defendants incorporate by reference paragraphs 1-65 of their Answer and

their Affirmative Defenses as if fully set forth herein.

67.

      Denied.

68.

      Denied.

69.

      Denied.

                                           15
      Case 1:19-cv-03024-TWT Document 124 Filed 01/18/19 Page 16 of 21




                               CLAIM FOR RELIEF

      Defendants Robin Raina and Sahil Raina deny that Plaintiff is entitled to any

of the relief prayed for in its Complaint including subparagraphs (a) through (f) of its

Claim for Relief or to any other relief from this Court. Any allegations contained in

Plaintiff’s Complaint not specifically admitted herein are hereby denied.

      WHEREFORE, having fully responded to Plaintiff’s Complaint Defendants

Robin Raina and Sahil Raina pray that Plaintiff’s Complaint be dismissed or that

alternatively judgment be entered in the Defendants’ favor on all counts and claims

in Plaintiff’s Complaint, that Defendants have a trial by jury on all issues before this

Court to the full extent provided by law, that the costs of this action be taxed against

the Plaintiff, and that Defendants have such other and further relief as this Court

deems just and proper.



                         [SIGNATURES ON NEXT PAGE]




                                           16
     Case 1:19-cv-03024-TWT Document 124 Filed 01/18/19 Page 17 of 21




     Respectfully submitted this 18th day of January, 2019.

                                            SPAULDING LAW, LLC

                                            /s/ Jeremy Hayes
                                            Jeremy Hayes
                                            Georgia Bar No. 521130
                                            Attorney for Defendants Robin Raina
                                            and Sahil Raina
327 Dahlonega Street                        Admitted Pro Hac Vice
Suite 1004
Cumming, Georgia 30040
Telephone: 470-695-9950                     James F. Cook, Jr.
jhayes@spauldingfirm.com                    Georgia Bar No. 184250
                                            Drew, Eckl & Farnham
                                            303 Peachtree Street NE
                                            Suite 3500
                                            Atlanta, Georgia 30308
                                            Telephone: 404-885-6150
                                            cookj@deflaw.com
                                            Designated Local Counsel




                                       17
      Case 1:19-cv-03024-TWT Document 124 Filed 01/18/19 Page 18 of 21




                          CERTIFICATE OF SERVICE

      This is to certify that I have this day served all counsel and parties of record

listed below with a copy of Defendants Robin Raina’s and Sahil Raina’s Answer

and Affirmative Defenses by filing same with this Court’s CM/ECF electronic

filing system of which they are registered users.

                                Scott W. McMickle
                                Jonathan J. Kandel
                    MCMICKLE, KUREY & BRANCH, LLP
                            217 Roswell Street, Ste 200
                               Alpharetta, GA 30009
                              swm@mkblawfirm.com
                  Counsel for Plaintiff Lancer Insurance Company

                                  Kim M. Jackson
                    BOVIS, KYLE, BURCH & MEDLIN, LLC
                       200 Ashford Center North Ste 500
                                 Atlanta, GA 30338
                             kjackson@boviskyle.com
                   Counsel for Defendant Philadelphia Indemnity
                                Insurance Company

                               Jenniffer R. Burbine
                           MCGUIRE WOODS, LLP
                                   Promenade II
                        1230 Peachtree St. NE Suite 2100
                                Atlanta, GA 30309
                          jburbine@mcguirewoods.com
                       Counsel for Defendant Kent Plowman




                                          18
Case 1:19-cv-03024-TWT Document 124 Filed 01/18/19 Page 19 of 21




                        J. Brian Jackson
                  MCGUIRE WOODS, LLP
                310 Fourth Street, NE, Suite 300
                   Charlottesville, VA 22902
                 bjackson@mcguirewoods.com
              Counsel for Defendant Kent Plowman

                           Jay Patton
                      Stephanie Capezzuto
               TAYLOR ENGLISH DUMA, LLP
                1600 Parkwood Circle Suite200
                       Atlanta, GA 30339
                   jpatton@taylorenglish.com
                 scapezzuto@taylorenglish.com
              Counsel for Defendant Cooper-Global

                          Peter A. Law
                        LAW & MORAN
                     563 Spring Street, NW
                       Atlanta, GA 30308
                      pete@lawmoran.com
                Counsel for Defendant Joseph Best

                          Brandon Smith
                  SHIVER HAMILTON, LLC
                      3340 Peachtree Road
                            Suite 950
                        Atlanta, GA 30326
                  Brandon@shiverhamilton.com
               Counsel for Defendant Jessica Barnes

                        Michael K. Beard
               MARSH, RICKARD, BRYAN, PC
             800 Shades Creek Parkway Suite 600-D
                     Birmingham, AL 35209
                      mbeard@mrblaw.com
             Counsel for Defendant Kenneth Strickler

                               19
Case 1:19-cv-03024-TWT Document 124 Filed 01/18/19 Page 20 of 21




                      Jeffrey Mykkeltvedt
               MYKKELTVEDT & LOFTIN, LLC
                    5229 Roswell Road NE
                       Atlanta, GA 30342
                        jeff@ml-llc.com
                Counsel for Defendant Brian Dill
                         Joe A. King, Jr.
                        Joseph D. Aiello
                MORRIS, KING & HODGE, PC
                     200 Pratt Avenue, NE
                     Huntsville, AL 35801
                    jking@mkhlawyers.com
                   jaiello@mkhlawyers.com
                Counsel for Defendant Brian Dill

                        Stephen G. Lowry
               HARRIS LOWRY MANTON, LLP
                   410 East Broughton Street
                       Savannah, GA 31401
                     steve@hlmlawfirm.com
               Counsel for Defendant Alan Cooling
              Counsel for Defendant Scott Armstrong

                         Terry D. Jackson
                  TERRY D. JACKSON, P.C.
                     600 Edgewood Avenue
                        Atlanta, GA 30312
                   terry@terryjacksonlaw.com
               Counsel for Defendant Alan Cooling
              Counsel for Defendant Scott Armstrong

                          Titus Nichols
                       BELL &BRIGHAM
                        457 Greene Street
                       Augusta, GA 30901
                     titus@bellbrigham.com
             Counsel for Defendant Georganna Gullia

                               20
     Case 1:19-cv-03024-TWT Document 124 Filed 01/18/19 Page 21 of 21




                                Barry Goodman
                      GOODMAN & GOODMAN, LLP
                        6445 Powers Ferry Road, NW
                                   Suite265
                              Atlanta, GA 30309
                           bg@goodmanlawatl.com
                    Counsel for Defendant Georganna Gullia

     This 18th day of January, 2019.
                                            SPAULDING LAW, LLC


                                            /s/ Jeremy Hayes
                                            Jeremy Hayes
                                            Georgia Bar No. 521130
                                            Attorney for Defendants Robin Raina
                                            and Sahil Raina
327 Dahlonega Street                        Admitted Pro Hac Vice
Suite 1004
Cumming, Georgia 30040
Telephone: 470-695-9950
jhayes@spauldingfirm.com

                                            James F. Cook, Jr.
                                            Georgia Bar No. 184250
                                            Drew, Eckl & Farnham
                                            303 Peachtree Street NE
                                            Suite 3500
                                            Atlanta, Georgia 30308
                                            Telephone: 404-885-6150
                                            cookj@deflaw.com
                                            Designated Local Counsel




                                       21
